Order affirmed, with ten dollars costs and disbursements, on the ground that it appears presumptively from the papers that the person sought to be brought in as party defendant was the agent of the plaintiff and, therefore, no joint judgment could be recovered by the plaintiff against the defendant and the person sought to be brought in, for the negligence of the person sought to be brought in would be imputable to the plaintiff and defeat the plaintiff’s recovery against the defendant. Nothing appears in the record to controvert the presumption. All concur. Present -— Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ. [138 Misc. 814.]